


Exhibit 10.78

 

May 12, 2004

 

Mr. Rakesh Gangwal
Chairman, President and Chief Executive Officer
Worldspan, L.P.
300 Galleria Parkway, N.W.
Atlanta, Georgia 30339

 

Dear Rakesh:

 

Reference is made herein to the Employment Agreement (the “Agreement”), dated
June 30, 2003, among Worldspan Technologies Inc. (formerly known as Travel
Transaction Processing Corporation) (“Holding”), Worldspan, L.P. (the “Company”)
and you (the “Executive”). Pursuant to the terms of this letter agreement,
Holding, the Company and the Executive agree to amend the provisions of the
Agreement, effective as of January 1, 2004, as set forth below.

 

1.                                       Appendix A of the Agreement is hereby
amended and restated in its entirety as follows:

 

“Target Bonus Tiers

 

80% or less of Bonus Targets

 

—

 

0% of Target Bonus

90% of Bonus Targets

 

—

 

50% of Target Bonus

100% of Bonus Targets

 

—

 

100% of Target Bonus

110% of Bonus Targets

 

—

 

150% of Target Bonus

115% of Bonus Targets

 

—

 

200% of Target Bonus

120% or more of Bonus Targets

 

—

 

250% of Target Bonus”

 

Except as otherwise provided in this letter agreement, the terms of the
Agreement shall remain in full force and effect.

 

Sincerely,

 

Worldspan Technologies Inc.

Worldspan, L.P.

 

 

 

 

By:

/s/ JEFFREY C. SMITH

 

By:

/s/ JEFFREY C. SMITH

 

Jeffrey C. Smith

 

Jeffrey C. Smith

 

General Counsel, Secretary and Senior Vice
President Human Resources

 

General Counsel, Secretary and Senior Vice
President Human Resources

 

 

Acknowledged and Agreed:

 

 

/s/ RAKESH GANGWAL

 

Rakesh Gangwal

 

--------------------------------------------------------------------------------

 
